                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                  FILE NO. 5:20-CR-524-1BR



UNITED STATES OF AMERICA

       v.                             DEFENDANT’S SENTENCING MEMORANDUM
                                      & MOTION FOR DOWNWARD VARIANCE
LAKISHA V. MCDOUGALD


       COMES NOW the defendant, Lakisha V. McDougald, by and through her undersigned

counsel, and respectfully submits this Sentencing Memorandum and Motion for Downward

Variance for consideration by the Court at sentencing.

                   THE OFFENSE, PLEA AND PROCEDURAL STATUS

       On May 11, 2021, the defendant waived indictment and pled guilty, pursuant to a plea

agreement, to an Information that charged the defendant with theft of government property in

violation of 18 U.S.C. § 641. The defendant agreed to pay $233,913.00 in restitution to the

United States Department of Agriculture. The Government and defendant agreed that an upward

adjustment for loss between $150,000.00 and $250,000.00 is warranted; there were ten or more

victims; the offense involved the unauthorized transfer or use of any means of identification; and

an enhancement for abusing a position of trust.

       The defendant’s adjusted offense level is 22 and she is eligible for a three-level reduction

based upon her acceptance of responsibility for a total offense level of 19. Based upon a total

offense level of 19 and a criminal history category of I, the Guideline imprisonment range is

thirty (30) to thirty-seven (37) months.




                                                  1

            Case 5:20-cr-00524-BR Document 18 Filed 08/05/21 Page 1 of 10
               HISTORY AND CHARACTERISTICS OF THE DEFENDANT

       The defendant was born in Sanford, North Carolina, on August 9, 1989 to the non-marital

union of Ronnie McDougald and Tonya McKoy. As a child, the defendant had serious health

issues and was diagnosed with Scoliosis and underwent two surgeries to correct that issue. Two

rods were implanted in her back during these surgeries and they remain in her body to this day.

At present, the defendant is evaluated approximately once a year in order to ensure that the rods

are keeping her spine in proper alignment.

        The defendant graduated from Pine Forest High School in the spring of 2007.

Thereafter, she earned a Bachelor of Science degree in Recreational Therapy from North

Carolina Central University in May of 2012.

       The defendant married Kevin Hill on February 10, 2012. Mr. Hill was a member of the

United States Army. Prior to her marriage, Ms. McDougald was working two jobs at the (1) Old

Navy Store in Durham, North Carolina and (2) she was an aid at Duke University Hospital.

Lakisha began working as a temporary employee at the Cumberland County Department of

Social Services office in January of 2012 and was later employed with the Harnett County

Department of Social Services in October of 2014.

       Unfortunately, the defendant’s marriage to Kevin Hill was short-lived. She and her

husband separated from one another in December of 2012 because the defendant learned that her

husband was engaged in an extra-marital relationship and that his paramour was pregnant with

child. Later on, Ms. McDougald learned that her husband was actually engaged in two extra-

marital relationships and he fathered two children out of wedlock. Ultimately, the parties were

divorced.




                                                2

            Case 5:20-cr-00524-BR Document 18 Filed 08/05/21 Page 2 of 10
       On October 3, 2013, an order was entered in case number 13 CvD 659 (Durham County)

wherein Kevin Hill was ordered to pay alimony to the defendant. However, because of the birth

of Mr. Hill’s two children, he was unable to pay child support and alimony and the alimony

payments ceased.

       The investigation that gave rise to the instant case began in 2016 when a DSS supervisor

received a returned notice of correspondence mailed to a victim. Government records indicated

that this person was still receiving DSS benefits. As a result of this investigation, the

Government determined that the defendant devised a scheme to steal government funds. The

Information filed in this cause charges the Ms. McDougald orchestrated the theft of government

funds from May of 2014 through June 1, 2019.

       When the defendant’s divorce was finalized and the alimony payments terminated,

Lakisha McDougald was left with nothing and began to rebuild her life. However, two tragedies

occurred that financially devastated Ms. McDougald.

       In 2015, the defendant’s maternal grandmother, Luberta Roberson, was diagnosed with

kidney cancer. Ms. Roberson went through months of chemotherapy, radiation, and several

surgeries. Ms. Roberson was the mother of three children, all whom reside outside of the State

of North Carolina. Lakisha McDougald was the only responsible adult available to transport her

grandmother to her medical appointments and therapy. In 2016, it became impossible for Ms.

Roberson to live alone. Therefore, Ms. Roberson moved in with the defendant and Lakisha

became her grandmother’s caretaker. Lakisha McDougald took her grandmother to countless

medical appointments in Chapel Hill and also transported her to the hospital on several occasions

in Chapel Hill when Ms. Roberson was hospitalized.




                                                  3

          Case 5:20-cr-00524-BR Document 18 Filed 08/05/21 Page 3 of 10
       The defendant was unable to support both herself and her grandmother and provide for

the necessities of life for her grandmother’s daily needs as well as her own. In March of 2019,

Luberta Roberson died.

       In early 2015, Lakisha’s father was having balance issues. Lakisha took her father to

several different physicians who told informed Lakisha and her father that it was their medical

judgment that Mr. McDougald was just suffering from a pinched nerve. However, her father’s

health rapidly deteriorated. Finally, Ronnie McDougald was diagnosed with ALS (Amyotrophic

Lateral Sclerosis – Lou Gerig’s Disease).

       Ronnie McDougald’s health went dramatically downhill and he went from a man who

was able to walk to a man who had to utilize a walker, then a wheelchair, and finally he was bed

bound and paralyzed. Lakisha’s father also lost his ability to talk. During this same time

Lakisha was also caring for her grandmother and transporting her father to Duke Medical Center

for his medical appointments.

       Mr. McDougald’s wife quit her job so she could assist in the care of Ronnie McDougald.

Mrs. McDougald has two children who reside in Sanford, North Carolina. Every day after work,

Lakisha would drive from Lillington to Sanford to see that her step-siblings were being fed and

assist them with their homework. Lakisha was instrumental in the care of her step-siblings

during the entire period her father was ill.

       Eventually, Lakisha and her family were able to move Ronnie McDougald closer to home

in a long-term health care facility in Fayetteville. Tragically, the move to the health care facility

only lasted a few weeks because Mr. McDougald suffered a massive heart attack. Ronnie

McDougald was then transferred back to Duke Hospital where he was placed on life support. On




                                                  4

          Case 5:20-cr-00524-BR Document 18 Filed 08/05/21 Page 4 of 10
January 10, 2017, Mr. McDougald died. As noted above, the defendant’s grandmother died a

short time later in March of 2017.

       Because of Ronnie McDougald’s serious health issues, the defendant’s stepmother

resigned from her job. Lakisha assisted her father in his attempt to qualify for disability and she

found that it was a daunting task. Sadly, Mr. McDougald only qualified for disability shortly

before his death. Lakisha, her stepmother and the family exhausted their savings while tending

to Ronnie McDougald.

       When Lakisha was first arrested in 2019, she was terminated from her employment as a

social worker. She is now employed by Belflex Temporary Agency and works at Morty Pride

Meat Plant in Fayetteville, North Carolina. Lakisha’s sister moved in with her to assist Lakisha

with her rent and other bills.   The defendant’s aunt is making Lakisha’s car payments.

       In addition to the defendant’s BA degree from North Carolina Central University, the

defendant obtained a Master’s degree from Walden University in February of 2018. She is now

working towards a doctorate degree in Behavior and Social Science from Walden University.

Lakisha is a member of Simon Temple AME Zion Church in Fayetteville, North Carolina and

attends church regularly. Every Saturday, she volunteers her time by delivering meals to the

elderly and she also transports `disabled people to their medical appointments.

                   MOTION FOR DOWNWARD VARIANCE SENTENCE

       In U.S. v. Booker, 125 S.Ct. 738 (2005), the Supreme Court held that the sentencing

guidelines were only advisory. The other factors set forth in 18 U.S.C. § 3553(a) must also be

considered in fashioning the appropriate sentence. See Booker, 125 S.Ct. 790. Congress has

directed that a district court “shall impose a sentence sufficient, but not greater than




                                                 5

          Case 5:20-cr-00524-BR Document 18 Filed 08/05/21 Page 5 of 10
necessary, to comply with [the purposes of sentencing]. 18 U.S.C. § 3553(a) (emphasis

supplied).

       It is respectfully requested that this Court impose a sentence that is sufficient but not

greater than necessary to ensure that it reflects the seriousness of the offense while also

promoting respect for the law, providing just punishment for the offense, affording adequate

deterrence to criminal conduct and protecting the public from further crimes of the defendant

while avoiding disparate sentences for similar situated individuals. For the reasons set forth

below, counsel requests that, pursuant to 18 U.S.C. § 3553(a), the Court grant a downward

variance sentence.

                             WHO IS LAKISHA MCDOUGALD?

       Daisha Watson, Lakisha’s sister, tells us:

       My name is Daisha Watson, Lakisha is my sister, and we live together. From day
       one my sister has been my biggest support and role model. From seeing her
       leadership in Highschool, the role she played in her community and church,
       graduating college, being independent, I just always felt like I couldn’t accept
       anything less of myself. I’m proud of the person I became and I give a lot of
       thanks to her.

       Lakisha does community service on Saturday morning for her church. She
       typically leaves to go feed the homeless around 6am. That is just her always
       thinking about others before herself.


       Melissa Hupe, a volunteer at Simon Temple AME Zion Church, explains:

       Lakisha McDougald is a joy to behold, whether she is mentoring, organizing an event
       for our church, feeding the homeless, supporting a person with multiple disabilities,
       or calming down a distraught person by helping them to see the light at the end of
       the tunnel. She is very patient and filled with the kind of “hope” that is contagious
       and her smile lights up the entire room. That is, she offers a system of comfort and
       support to everyone that encounters her. Lakisha McDougald is the epitome of the
       “Golden Rule – do onto others as you would have them to do until you” it is clear
       that she treats each individual with respect in the same manner that she would want
       to be treated.


                                                  6

             Case 5:20-cr-00524-BR Document 18 Filed 08/05/21 Page 6 of 10
       As noted in the Pre-Sentence Report, on June 5, 2019, the defendant was charged with

numerous felony grade crimes in Harnett County, North Carolina. Her cases are now pending in

the Superior Court of Harnett County. The state charges arise of the same criminal conduct that

is the subject of the instant prosecution. The defendant posted bond in the state cases on June 7,

2019 and her family retained private counsel to represent her in Harnett County. It is anticipated

that those charges will be dismissed in lieu of federal prosecution in this case.

       When the defendant received her target letter from the United States Attorney’s office

regarding the instant prosecution, with the help of her mother, she retained the undersigned

counsel to represent her. Ms. McDougald is in full compliance with the conditions of her pre-

trial release and has cooperated fully with the Government and, following her guilty plea on May

11, 2021, she met with federal agents and was debriefed.

       Lakisha McDouglad respectfully submits that she is an appropriate candidate for a

downward variance sentence in this case. The facts and circumstances of the defendant’s offense

indicate that there was no evidence of threat or violence and the defendant has no prior criminal

history. Lakisha McDougald is not dangerous, not a threat to the public and it is submitted that

there is no likelihood for recidivism. Since her arrest, Ms. McDougald has suffered from severe

depression and entertained suicidal ideations.

       Ms. McDougald’s conduct was certainly criminal and she knows that she violated the law

and will be punished. However, the Court should be mindful that part of the reason for Ms.

McDougald’s conduct was not motivated by personal gain but a need to assist both her

grandmother and father in their time of declining health and impending death. As the Pre-

Sentence report reflects, for all intents and purposes, the defendant is broke. Although Lakisha




                                                  7

          Case 5:20-cr-00524-BR Document 18 Filed 08/05/21 Page 7 of 10
continues to be gainfully employed, she must also rely on the charity of her family in order for

her to pay her monthly obligations.

       Lakisha McDougald respectfully requests that the Court, in consideration of the factors

set out in 18 U.S.C. § 3553(a), impose a sentence below the advisory guideline range.

       First, Ms. McDougald respectfully submits that her background and characteristics

support a downward variance in this case. Ms. McDougald has taken advantage of advanced

educational opportunities in an attempt to better her life. She cared for her elderly grandmother

and father and took care of them during their last days. Her life in the manner which she

conducted herself prior to and even during the offense at issue supports a mitigated sentence.

       Second, Ms. McDougald submits that her conduct in the period after this offense supports

a downward variance. According to the Information filed in this cause, the offense conduct

concluded on June 1, 2019. Since that date, Ms. McDougald cooperated with the Government

and remained gainfully employed. Ms. McDougald’s good behavior during the last two years

demonstrates a low need for individual deterrence and rehabilitation under 18 U.S.C. § 3553(a)

and supports a mitigated sentence.

       Third, the defendant’s educational background and other personal characteristics support

a mitigated sentence. The United States Sentencing Commission, Recidivism Among Federal

Offenders: A Comprehensive Overview, (March 2016), indicates that “those with stable

employment in the year prior to their instant offense” are 12.8% likely to recidivate than those

that are unemployed. Moreover, educational levels are also associated with different rates of

recidivism. College graduates had the lowest rates of recidivism (19.1%). It is submitted that

these statistics also support a mitigated sentence.


                                                  8

          Case 5:20-cr-00524-BR Document 18 Filed 08/05/21 Page 8 of 10
       Attached to this Memorandum are character letters that speak to Lakisha McDougald’s

outstanding character as a sister, citizen and care giver. Also attached are copies of her diplomas

from North Carolina Central University and Walden University. The defendant submits that all

of the factors set forth above support a sentence below the advisory guideline range.

                                         CONCLUSION

       For the reasons set out herein, Lakisha McDougald respectfully requests that the Court

grant a downward departure and/or variance at sentencing and sentence her along the advisory

guideline range after consideration of the factors set forth in 18 U.S.C. § 3553(a).

       This the 5th day of August, 2021.

                                              GAMMON, HOWARD &
                                               ZESZOTARSKI, PLLC

                                              By:     /s/ Joseph E. Zeszotarski, Jr.
                                                      Attorney for Defendant
                                                      N.C. State Bar No. 21310
                                                      P.O. Box 1127
                                                      Raleigh, NC 27602
                                                      (919) 521-5878
                                                      jzeszotarski@ghz-law.com

                                              LAW OFFICE OF
                                              JOHN (“JACK”) P. O’HALE

                                              BY:     /s/ John P. O’Hale
                                                      Attorney for Defendant
                                                      N.C. State Bar No. 6794
                                                      P.O. Box 2383
                                                      Smithfield, NC 27577
                                                      (919) 934-6021
                                                      kim@jackohale.com




                                                 9

          Case 5:20-cr-00524-BR Document 18 Filed 08/05/21 Page 9 of 10
                                 CERTIFICATE OF SERVICE
        This is to certify that the undersigned has electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to the
following:
                                           Adam Hulbig
                                 Assistant United States Attorney

       This the 5th day of August, 2021.

                                              LAW OFFICE OF
                                              JOHN (“JACK”) P. O’HALE

                                              BY:     /s/ John P. O’Hale
                                                      Attorney for Defendant




                                                 10

         Case 5:20-cr-00524-BR Document 18 Filed 08/05/21 Page 10 of 10
